Case 2:20-cv-00415-JO Document 20 Filed 09/15/20 Page 1 of 1 PagelD #: 51
r NEIL H. GREENBERG
= & ASSOCIATES, P.C.

 

4242 MERRICK ROAD, MASSAPEQUA, NEW YORK 11758

NEIL H. GREENBERG, ESQ. PARALEGALS
JUSTIN M. REILLY, Esq. ROSA COSCIA
KEITH E. WILLIAMS, Esq. FRANCIS PENA

MELANIE J. LAZARUS, ESQ.

September 15, 2020
VIA: ECF transmission
Honorable James Orenstein
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

RE: Gibbings v. Spirit Pharmaceuticals LLC
20 CV 0415 JO)

Dear Judge Orenstein:

My office represents the Plaintiff in the above referenced matter. Kindly accept this
correspondence as the parties’ joint status report regarding the status of this matter.

The parties engaged in a mediation on September 3, 2020 which did not result in a settlement of
this action.

The parties have scheduled and confirmed depositions for September 30, October 1, 2, 8 and 13,
and expect to complete fact discovery by the November 2, 2020 discovery deadline.

The parties may need to request a short extension to December 18, 2020 to serve expert reports
and conduct expert discovery.

Thank you for your time and attention to this matter.

Yours truly,

Justin M. Reilly

ce: Desiree M. Gargano, Esq.

PHONE: 516.228.5100 FAX: 516.228.5106 INFO@NHGLAW.COM
WWW.NHGLAW.COM WWW .NEWYORKOVERTIMELAW.COM
